LANGDON, J.
This is an action to enjoin defendant and appellant from interfering with possession of land or harvesting of a crop of barley.
On November 23, 1934, Fred H. Richman, owner of certain farming land, wrote to Charles F. Grim, a real estate agent, in reply to the latter’s inquiry, and said: “I am willing that you rent this land as stated to Cecil Fowler and I will want you to look after it and collect your fee *269out of the proceeds.” Grim thereupon made an oral lease to plaintiff Fowler, who entered into possession about November 27, 1934, and plowed and planted the land in barley. The land at said time was unoccupied.
On December 6, 1934, defendant gave notice to plaintiff that he claimed the land and crop by virtue of a prior lease expiring December 31, 1934, and also that he had a lease for the year 1935. The 1934 lease was not of record, and defendant had not been in possession during the time of plaintiff’s occupancy. The trial court found, on sufficient evidence, that defendant had full knowledge of plaintiff’s entry, expenditure of time and money in planting and caring for the barley crop, and permitted plaintiff to plow and plant two-thirds of the land before notifying him of his claim. The court’s finding of estoppel on the part of the defendant is amply justified.
The judgment in favor of plaintiff is affirmed.
Curtis, J., Waste, C. J., Shenk, J., and Seawell, J., concurred.